        1                                                                            HONORABLE MARC BARRECA

        2                                               HEARING DATE: WEDNESDAY, JULY 31, 2019
                                                        HEARING TIME: 10:00 A.M.
        3                                               HEARING PLACE: EVERETT STATION
                                                        RESPONSE DATE: WEDNESDAY, JULY 24, 2019
        4

        5

        6

        7

        8

        9                                    UNITED STATES BANKRUPTCY COURT
                                             WESTERN DISTRICT OF WASHINGTON
      10
                In re
      11                                                                   No. 17-15492
                JESSLYN RENEE ANDERSON,
      12                                                                   AMENDED OBJECTION TO DEBTOR’S
                                              Debtor.                      HOMESTEAD EXEMPTION
      13

      14

      15

      16                Michael P. Klein, Chapter 7 trustee in this case (the “Trustee”), through his attorneys Bush

      17        Kornfeld LLP, objects to the Debtors’ homestead exemption and states:

      18                                         I.       FACTUAL BACKGROUND

      19                The Debtor filed this case on December 21, 2017 (the “Petition Date”). On the Petition Date,

      20        the Debtor filed schedules of her assets and liabilities and statement of financial affairs. See Exhibit A

      21        to the Declaration of Michael P. Klein (the “Klein Declaration”). On her Schedule A, the Debtor

      22        listed a 15% interested in property located at 2851 Brown Road, Ferndale, Washington (the “Brown

      23

      24                                                                                      B USH K ORNFELD LLP
                AMENDED OBJECTION TO DEBTOR’S HOMESTEAD                                                 601 Union Street
      25        EXEMPTION – Page 1                                                                         Suite 5000
                                                                                               Seattle, Washington 98101-2373
                                                                                                  Telephone (206) 292-2110
2386 20191
       26 ce27ks01hp
              Case 17-15492-MLB         Doc 18        Filed 06/20/19   Ent. 06/20/19 14:44:35       Pg. 1 of 4
        1       Property”). The Debtor valued her interest at $90,000. On her Schedule C, the Debtor exempted her

        2       interest in the Brown Property pursuant to “Wash. Rev. Code §§ 6.13.010, 6.13.020, 6.13.030.”

        3               Immediately prior to and on the Petition Date, the Debtor resided at the Brown Property. See

        4       Exhibit B to the Klein Declaration, Pages 9-10. Within ten days after the Petition Date, the Debtor

        5       vacated the Brown Property and moved to her current residence. Id. The Debtor has not filed a

        6       declaration of homestead, a declaration of non-abandonment, or other documents regarding her

        7       homestead.

        8                                              II.     LEGAL AUTHORITY1

        9               Wash. Rev. Code §§ 6.13.010 through 6.13.240 provides the legal basis for exempting an

      10        interest in a homestead in Washington State. Wash. Rev. Code § 6.13.030 limits the amount of the

      11        exemption to $125,000. Wash. Rev. Code § 6.13.050 provides that a homestead is presumed to be

      12        abandoned “if the owner vacates the property for a continuous period of at least six months.” A party

      13        may defeat the presumption of abandonment by filing a declaration of non-abandonment in the form

      14        and substance prescribed by the statute. Id.

      15                For property to qualify as a homestead, the person seeking to exempt the property must have

      16        the present intent to reside in the property. In re Estate of Lassin, 33 Wash.2d 163, 165 (1949). The

      17        property “must be actually intended or used as the principal home for the owner.” Wash. Rev. Code

      18        § 6.13.010; Bank of Anacortes v. Cook, 10 Wn.App. 391, 396 (1974) (“A plain reading of the

      19        [homestead] statues … leads to the inescapable conclusion that a primary purpose of the legislature in

      20        enacting them was to protect the house in which the claimant resides or intends to reside”);

      21
                        1
                          The Court considered and ruled upon similar but not identical facts in In re Good, Bankr. W.D. Wa.
      22        16-15265, Docket Entry No. 102. The Court denied the Trustee’s objection to homestead exemption. The
                Trustee appealed that ruling to the Bankruptcy Appellate Panel for the Ninth Circuit. The appellate panel
                affirmed the Court’s ruling but did not address the substantive arguments regarding the effect of post-petition
      23        events on the validity of a homestead exemption.

      24                                                                                            B USH K ORNFELD LLP
                AMENDED OBJECTION TO DEBTOR’S HOMESTEAD                                                       601 Union Street
      25        EXEMPTION – Page 2                                                                               Suite 5000
                                                                                                     Seattle, Washington 98101-2373
                                                                                                        Telephone (206) 292-2110
2386 20191
       26 ce27ks01hp
              Case 17-15492-MLB           Doc 18      Filed 06/20/19      Ent. 06/20/19 14:44:35          Pg. 2 of 4
        1       Schoenheider v. Tuengel, 96 Wash. 103, 106-07 (1917) (“The idea of home is the very foundation

        2       rock upon which all homestead laws are based, and unless it is the honest intention of the declarant to

        3       actually occupy the premises as a home, he is not within the protection of the statute.”) Bankruptcy

        4       exemptions are fixed at the time of a petition being filed. White v. Stump, 266 U.S. 310, 313 (1924).

        5       Those exemptions are determined in accordance with state law applicable on the date of filing. In re

        6       Jacobson, 676 F.3d 1193, 1199 (9th Cir. 2012). Courts must consider the entire statute applicable on

        7       the petition date. Id.

        8              In Jacobson, the Ninth Circuit held that post-petition events could affect a debtor’s claim of

        9       exemption. Id. In Jacobson, the debtors, post-petition, received $150,000 in exempt proceeds from a

      10        judicial sale of their homestead. Under California law, the debtors had six months to reinvest the

      11        proceeds or the exemption expired. The debtors did not do so and the Ninth Circuit ruled that, despite

      12        the so-call “snapshot rule,” the debtors forfeited their exemption by not reinvesting the proceeds. Id.

      13        In doing so, the Ninth Circuit held that, when measuring exemptions, a debtor’s exemptions are

      14        measured as of the date of a petition being filed but disagreed that exemptions were static as of the

      15        petition date. Id. at 1200. Instead, the Court ruled that a debtor’s rights are measured on the petition

      16        date but, if those rights may be altered under the relevant exemption statute, the statute continues to

      17        operate post-petition. The Jacobson Court concluded that the Bankruptcy Code did not alter a

      18        debtor’s state law rights nor did the Code limit application of state exemption statutes. Id.

      19                                                 III.    ARGUMENT

      20        A.     On the Petition Date, the Debtor Intended to Move out of the Brown Property.

      21               For the Brown Property to qualify as a homestead, the Debtor must have intended the Brown

      22        Property to be used as her principal home. Here, the Debtor did not. As she testified at her

      23        Section 341 meeting, the Debtor married and moved out of the Brown Property less than ten days

      24                                                                                      B USH K ORNFELD LLP
                AMENDED OBJECTION TO DEBTOR’S HOMESTEAD                                                  601 Union Street
      25        EXEMPTION – Page 3                                                                          Suite 5000
                                                                                                Seattle, Washington 98101-2373
                                                                                                   Telephone (206) 292-2110
2386 20191
       26 ce27ks01hp
              Case 17-15492-MLB          Doc 18    Filed 06/20/19      Ent. 06/20/19 14:44:35        Pg. 3 of 4
        1       after the Petition Date. As such, the Brown Property did not qualify as a homestead on the Petition

        2       Date and, therefore, her claimed exemption should be disallowed.

        3       B.     Alternatively, the Debtor Abandoned the Brown Property as Her Homestead.

        4              As noted, the Debtor moved out of the Brown Property less than ten days after the Petition

        5       Date. The Debtor vacated the Brown Property for a period longer than six months. If the Debtor

        6       wanted to retain the Brown Property, she needed to follow the procedure provided by Wash. Rev.

        7       Code § 6.13.050. The statute is clear and specific as to the requirements necessary to maintain a

        8       homestead exemption. By failing to follow the requirements of the statute, similar to the debtors in

        9       Jacobson, if the Debtor had a homestead exemption in the Brown Property on the Petition Date, the

      10        homestead statute operated to render the Brown Property non-exempt. As such, the Trustee requests

      11        that the Court enter an order disallowing the Debtor’s homestead exemption.

      12                                               IV.     CONCLUSION

      13               For the reasons stated above, the Trustee requests that the Court deny the Debtor’s homestead

      14        exemption.

      15               DATED this 20th day of June, 2019.

      16                                                            BUSH KORNFELD LLP

      17
                                                                    By /s/ Thomas A. Buford ________________
      18                                                               Thomas A. Buford, WSBA #52969
                                                                    Attorneys for Trustee Michael P. Klein
      19

      20

      21

      22

      23

      24                                                                                    B USH K ORNFELD LLP
                AMENDED OBJECTION TO DEBTOR’S HOMESTEAD                                                601 Union Street
      25        EXEMPTION – Page 4                                                                        Suite 5000
                                                                                              Seattle, Washington 98101-2373
                                                                                                 Telephone (206) 292-2110
2386 20191
       26 ce27ks01hp
              Case 17-15492-MLB         Doc 18    Filed 06/20/19     Ent. 06/20/19 14:44:35        Pg. 4 of 4
